Citation Nr: 0403354	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-04 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The appellant contends that he had active service in USAFFE 
(United States Armed Forces in the Far East) during World War 
II and was held as a prisoner of war.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 agency decision by the VA 
regional office (RO) in Manila, Philippines.


FINDINGS OF FACT

1. The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A claim for basic eligibility for VA benefits was denied 
by an October 2000 Board decision, which was not appealed.

3.  The evidence submitted since the October 2000 Board 
decision pertaining to the claim for basic eligibility for VA 
benefits is not new; it does not bear directly and 
substantially on the specific matter under consideration and 
is not so significant that it must be considered in order to 
finally decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7105(c) 
(West 2002)

2.  New and material evidence has not been submitted since 
the October 2000  Board decision pertinent to the claim for 
basic eligibility for VA benefits; and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.104 (2003); § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
November 2001 Statement of the Case provided to the 
appellant, specifically satisfy the requirement at § 5103A of 
VCAA in that it clearly notifies him of the evidence 
necessary to substantiate his claim.  

By letter dated in September 2003, the RO informed the 
appellant of what evidence was needed to substantiate his 
claim and advised him of how responsibilities in developing 
the record are divided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board also notes that in the October 2003 
Supplemental Statement of the Case the appellant was provided 
the revised version of 38 C.F.R. § 3.156(a).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
all effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that became effective on claims filed on 
or after August 29, 2001.  Since the appellant filed his 
claim prior to this date, the old version of § 3.156(a) 
applies.  Although the appellant was given the revised 
definition of "new and material" evidence, the Board finds 
no prejudice in the notice or development of the claim since 
the appellant was clearly told what type of evidence was 
needed to substantiate his claim and what the evidence needed 
to show.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Finally, the Board acknowledges that the development letter 
was sent years after the initial adjudication of the 
veteran's new and material evidence claim.  Unlike many 
questions subject to appellate review, a claim to establish 
qualifying service for purposes of basic eligibility by its 
very nature has an extremely narrow focus.  The RO requested 
verification of the appellant's military service from the 
National Personnel Records Center (NPRC) and received a 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army in the service of the 
United States Armed Forces, including recognized guerrilla 
service.  NPRC's certification was confirmed after additional 
information was provided.  The appellant did not identify any 
pertinent information or documents, which substantiate his 
claim of active service in USAFFE.  There plainly is no 
outstanding Federal government record that could substantiate 
the claim.  There just as plainly is no reasonable 
possibility that there is any other evidence that could 
substantiate the claim by establishing qualifying service.  
Given the circumstances of this matter, the Board can not 
find any prejudice to the appellant under the VCAA.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107 (a) (West 2003).

The October 2000 Board decision denied basic eligibility for 
VA benefits, noting that the Board is bound by the United 
States service department's verification, which concluded the 
appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

At the time of the October 2000 Board decision, the evidence 
included a letter from the Republic of the Philippine 
National Red Cross Prisoner of War Office dated in September 
1962, a Certification from the Republic of the Philippines 
Department of National Defense dated in January 1975, a POW 
Questionnaire dated in June 1997, an Affidavit for Philippine 
Army Personnel dated  in January 1946, certifications from 
the United States Army Reserve Personnel Center (USARPERCEN) 
dated in May 1998 and September 1999, an October 1998 
Certification from the General Headquarters of the Office of 
the Armed Forces of the Philippines, Office of the Adjutant 
General, a July 1999 VA request for information from 
USAFPERCEN, Certification from the Republic of Philippines 
Department of National Defense Philippine Veterans Affairs 
dated in December 1974, and a lay affidavit dated in July 
1998.    The letter from letter from the Republic of the 
Philippine National Red Cross Prisoner of War Office states 
the appellant served in USAFFE in beleaguered status from 
December 1941 to May 1942 and as a POW from May 1942 to March 
1943.  The Certification from the Republic of the Philippines 
Department of National Defense states the appellant was in 
beleaguered status from December 1941 to May 1942, missing in 
action in May 1942,  POW status from December 1941 May 1942 
to March "1942," and no casualty status from March 1943 to 
June 1945.  The POW Questionnaire indicates the appellant was 
captured by enemy forces in May 1942 and was released in 
March 1943.  The Affidavit for Philippine Army Personnel 
shows the appellant served in USAFFE from his induction in 
September 1941 to his discharge in August 1945.  In May 1998, 
USARPERCEN indicated the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of U.S. Armed Forces.  The lay 
affidavit signed by Mr. A.S. and Ms. F.A. indicates the 
appellant served in the U.S. Armed Forces during World War 
II.  The certification from the Republic of Philippines 
Department of National Defense Philippine Veterans Affairs 
reflects their records show the appellant was a Private First 
Class in C Company, 101st Regiment, but did not appear on the 
"IBM listing of recognized guerrillas.   The July 1999 VA 
request to USARPERCEN indicates there were several spellings 
of the appellant's name and verification of service was 
requested based on the variations.  USARPERCEN's September 
1999 reply indicates no change is warranted in its prior 
negative certification based on the variations.

Since the October 2000 Board decision the veteran has 
submitted an additional affidavit and a certification from 
the Philippine government.  The affidavit is dated in 
February 2001 and is co-signed by the appellant and V.G.C.  
It indicates that the two affiants were called to active duty 
in the USAFFE in December 1941.  The certification is from 
the General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General, Camp General Emilio 
Aguinaldo, Quezon City, and is dated in April 2001.  The 
document certifies that the appellant was inducted into 
USAFFE in September 1941 and was processed in August 1945.  
Date of discharge is annotated "n/a." 


II.  Analysis

The applicable law and regulations governing acceptable 
evidence of active service in the U.S. Armed Forces are 
clear.  The documents, which may substantiate active service 
without need of further corroboration, are limited to DD Form 
214, a Certificate of Release or Discharge from Active Duty, 
or an original Certificate of Discharge.  The appellant did 
not produce any of these documents.  Accordingly, the RO 
requested verification from the service department, as 
required by regulations.  38 U.S.C.A. § 107 (a).  Clearly, 
the certification from USARPERCEN does not establish active 
service necessary to the meet basic eligibility requirements 
for VA benefits.  Service department findings, provided by 
USARPERCEN, as to the fact of service with the U.S. Armed 
Forces are made binding upon VA for purposes of establishing 
entitlement to benefits.  See Duro v. Derwinski, 2 Vet. App. 
530 (1992).  

The "new" evidence submitted by the appellant does not 
present any new and material facts upon which a new request 
for verification of service could be made.  The information 
submitted by the February 2001 joint affidavit and the 
certification from the Office of the Armed Forces of the 
Philippines Adjutant General simply reiterates details 
previously submitted before the October 2000 rating decision.  
As such, these documents are not new and do not bear directly 
and substantially on the specific matter under consideration 
and are not so significant that they must be considered in 
order to finally decide the merits of the claim.


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for basic eligibility for VA benefits, 
the claim is not reopened.


	                        
____________________________________________
	V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



